7/5/2016 RIF Global Real Estate Securities Fund GUI1 Morgan Stanley Investment Management Inc. B15T1R909 Japan Excellent Inc. Mizuho International Plc Mizuho Securities Co Ltd; Nomura Securities Co Ld; Mitsubishi UFJ Morgan Stanley Securities; SMBC Nikko Securities Inc; Mitoyo Securities Co Ltd. Mitsubishi UFJ Morgan Stanley Securities ¥166,490,400 $34,114 ¥5,202,825,000 ¥138,742 ¥142,300 ¥4,483 8/24/2016 RIF Global Real Estate Securities Fund GUI1 Morgan Stanley Investment Management Inc. Orix JREIT Inc. UBS; SMBC Nikko Securities; Nomura International Plc; Daiwa Securities Daiwa Securities Co Ltd; Nomura Securities Co Ltd; UBS Securities Limited (Japan); SMBC Nikko Securities Inc; Mitsubishi UFJ Morgan Stanley Securities; Mizuho Securities Co Ltd; Merrill Lynch Japan Inc; Toyo Securities Co Ltd; Tokai Tokyo Securities Co Ltd; Okasan Securities Co Ltd Mitsubishi UFJ Morgan Stanley Securities ¥40,895,768 $45,989 ¥16,834,169,672 ¥171,112 ¥178,400 ¥5,441 12/12/2016 RIF Russell Global Real Estate Securities Fund GUI1 Morgan Stanley Investment Management Inc. B98BC6902 Nippon Prologis REIT, Inc. Goldman Sachs International Mitsubishi UFJ; Morgan Stanley Securities; Morgan Stanley & Co. International plc; SMBC Nikko Capital Markets Limited; Goldman Sachs International; J.P. Morgan Securities plc; Merrill Lynch International; Mizuho International plc Mitsubishi UFJ Morgan Stanley Securities, Morgan Stanley & Co. International, PLC ¥155,722,000 $58,031 ¥6,233,076,360 ¥215,082 ¥227,000 ¥7,378 12/8/2016 RIF Russell Global Real Estate Securities Fund GUI1 Morgan Stanley Investment Management Inc. United Urban Investment Corp SMBC Nikko Securities Inc., Mizuho Trust & Banking Co. SHBC Nikko Securities Inc; Mizuho Securities Co Ltd; Mitsubishi UFJ Morgan Stanley Secur; Daiwa Secur·ities Co Ltd; Nomur·a Securities Co Ltd; Tokai Tokyo Secur·ities Co Ltd Mitsubishi UFJ Morgan Stanley Securities ¥238,818,552 $41,690 ¥15,276,240,000 ¥164,540 ¥173,200 ¥5,196
